DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/2020 and 5/7/2021 have been entered and considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communicator” and “controller” in claim 9. The corresponding hardware for the “communicator” and the “controller” appears to be disclosed in at least Figs. 11-12 and their corresponding descriptions in Applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 9, and 17, claim 1 recites “a method of controlling a client device,” claim 9 recites “a mobile device configured to control a client device,” and claim 17 incorporates the method of claim 1. However, the claims also recite “receiving context data including information regarding a motion and a location of a user from a first client device” and “determining information regarding the call to be transferred from the mobile device to a second client device; and transferring the information regarding the call to the second client device.” It is unclear if “a client device” in the preamble is intended to be the same or different from “a first client device” or “a second client device.” The body of the independent claims also do not explicitly recite controlling either the first client device or the second client device, and it is therefore unclear if “controlling a client device” is intended to refer to receiving context data from the first client device, transferring information regarding the call to the second client device, or to some other control of possibly a different client device. Claims 1, 9, and 17 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly wherein the control of the client device potentially refers to transferring information regarding the call to the second client device.	Regarding claims 2 and 10, the claims recite “generating a mirroring session for performing a mirroring service to the second client device when the determined event is a first event, wherein an object is transferred to the second client device through the mirroring session.” However, the claim language “when the determined event is a first event” appears to contradict claims 1 and 9, which recite “determining an event of the user driving a vehicle.” It is therefore unclear if “a first event” is intended Regarding claims 2-8 and 10-17, the claims are rejected because they depend from rejected independent claims 1 and 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidal et al. (US 2013/0210406, Vidal hereinafter, provided by Applicant).	Regarding claims 1, 9, and 17, Vidal teaches a method, a non-transitory computer-readable recording medium having embodied thereon a computer program for executing the method of claim 1 (A machine-readable medium or article which may store an instruction or a set of instructions that, if executed by a machine, cause the machine to perform a method and/or operations described herein. Please see the rest of the rejection below for a detailed explanation regarding the limitations of claim 1; Vidal; Figs. 1A-1B; [0097]), and a mobile device (Phone; Vidal; Figs. 1A-1B; [0020], [0053]-[0055]) configured to control a client device (The phone may transmit logbook information to another device regarding the phone being used while driving. The phone may also have access control mechanisms, which may include transmission of a notification to a recipient designated by a primary user (e.g., email, text message, voice message) indicating that the user of the phone performed certain operations (e.g., concurrently driving and texting). All of such functionality may be broadly reasonably interpreted as the phone (i.e., the mobile device) being configured to control a client device (i.e., the device of the recipient of the logbook information or notification information regarding use of the phone while driving; Vidal; Figs. 1A-1B; [0044]-[0047]), the mobile device comprising: 	a communicator (As can be seen for instance in at least Fig. 1A, the phone may be comprised of at least a transceiver and a GPS receiver, which may each be broadly reasonably interpreted as a communicator; Vidal; Figs. 1A-1B; [0053]) configured to receive context data including information regarding a situation of a user from a first client device (The phone may receive information from various devices that may be used to determine whether or not a user of the phone is using the phone while driving. Such information may be broadly reasonably interpreted as “context data including information regarding a situation of a user.” Such information may be received for instance from incoming communications (e.g., textual communications, typed communications, uttered or spoken communications, or the like) from other users, which may be broadly reasonably interpreted as a first client device. Such information may also be GPS data from a GPS system including GPS satellites, which may also be broadly reasonably interpreted as a first client device. Such GPS data may also indicate that the user is driving (i.e., context data including information regarding a situation of a user). The phone (i.e., the mobile device) may thus be broadly reasonably interpreted as receiving context data including information regarding a situation of a user from a first client device; Vidal; Figs. 1A-1B; [0040]-[0043], [0053]); and 	a controller (As can be seen for instance in at least Fig. 1A, the phone may be comprised of at least a processor, which may each be broadly reasonably interpreted as a controller; Vidal; Figs. 1A-1B; [0053]) configured to determine an event of the user driving a vehicle based on the received context data and pre-stored information (The phone may use the received information discussed above (i.e., the received context data) to perform a contextual analysis of such received information in order to determine that the phone user is seated in a driver seat and/or in a moving vehicle (i.e., to determine an event of the user driving a vehicle). Please see at least paragraphs [0040]-[0043] for numerous different examples as to how such a contextual analysis of different types of context data may lead to a determination of an event of the user driving a vehicle. Such a contextual analysis may be broadly reasonably interpreted as being based on pre-stored information. At least paragraph [0046] also discusses performing the contextual analysis in view of options chosen by a primary user, and such options may also be broadly reasonably interpreted as pre-stored information used to perform the contextual analysis to determine an event of the user driving; Vidal; Figs. 1A-1B; [0040]-[0043], [0046]-[0047]), wherein the pre-stored information includes context data regarding the vehicle driving which has occurred (Information regarding how to determine that the user of the phone is driving based on the received information may be broadly reasonably interpreted as pre-stored information that includes context data regarding the vehicle driving which has occurred. Limitations or conditions set by the primary user regarding use of the phone while driving may also be broadly reasonably interpreted as pre-stored information that includes context data regarding the vehicle driving which has occurred; Vidal; Figs. 1A-1B; [0040]-[0043], [0046]-[0047]) and in response to a call being received on the mobile device during the user driving, to determine information regarding the call to be transferred from the mobile device to a second client device (The phone may transmit logbook information to another device regarding the phone being used while driving, which may be broadly reasonably interpreted as determined information regarding the call to be transferred from the mobile device to a second client device. The phone may also have access control mechanisms, which may include transmission of a notification to a recipient designated by a primary user (e.g., email, text message, voice message) indicating that the user of the phone performed certain operations (e.g., concurrently driving and texting). Such information may also be broadly reasonably interpreted as determined information regarding the call to be transferred from the mobile device to a second client device; Vidal; Figs. 1A-1B; [0044]-[0047]), 	wherein the communicator is further configured to transfer the information regarding the call to (The phone may transmit logbook information to another device regarding the phone being used while driving, which may be broadly reasonably interpreted as information regarding the call that is transferred to the second client device. The phone may also have access control mechanisms, which may include transmission of a notification to a recipient designated by a primary user (e.g., email, text message, voice message) indicating that the user of the phone performed certain operations (e.g., concurrently driving and texting). Such information may also be broadly reasonably interpreted as information regarding the call that is transferred to the second client device; Vidal; Figs. 1A-1B; [0044]-[0047]).	Regarding claims 2 and 10, Vidal teaches the limitations of claims 1 and 9 respectively.	Vidal further teaches the controller is configured to generate a mirroring session for performing a mirroring service to the second client device when the determined event is a first event, wherein the communicator transfers an object through the mirroring session (As was also discussed in the 35 U.S.C. 112(b) rejection above, claims 2 and 10 appear as though they recite a condition for performing a mirroring service (i.e., “when the determined event is a first event”). However, claims 1 and 9 instead require that the determined event be “an event of the user driving” that leads to “transferring the information regarding the call to the second client device.” As was also discussed in the 35 U.S.C. 112(b) rejection above, Applicant’s specification appears to discuss transfer of information regarding calls separately from mirroring sessions and therefore “an event of the user driving” in the context of claims 1 and 9 is being broadly reasonably interpreted as a different event from “a first event” leading to transfer of an object through a mirroring session. Because requiring that “the determined event” be “a first event” would impermissibly broaden the independent claims, it is not necessary for the prior art to teach this limitation because it may be broadly reasonably interpreted as not occurring).	Regarding claims 3 and 11, Vidal teaches the limitations of claims 1 and 9 respectively.	Vidal further teaches the communicator is configured to obtain the context data from the first (The contextual analysis performed by the phone discussed in at least paragraphs [0040]-[0043] may be broadly reasonably interpreted as being performed according to the configuration of the phone. For instance, Vidal appears to describe constant monitoring of data that may be broadly reasonably interpreted as context data, which may be broadly reasonably interpreted as performing the contextual analysis “according to a pre-configured cycle”; Vidal; Figs. 1A-1B; [0040]-[0043], [0053]), and the pre-configured cycle is changed based on the event (Once the phone deduces that the phone user is driving, the phone may take one or more actions, and/or the phone may prevent the phone user from performing one or more actions, and/or the phone may block or deny or un-authorize or disallow the phone user from performing one or more actions via the phone, and/or the phone may render some actions or features or applications unavailable to the phone user in whole or in part. Such actions may include disabling features that were previously being monitored according to a pre-configured cycle, such as turning off features of a texting application, disabling applications entirely, disabling a messaging application for a period such as 50 seconds, etc. Disabling of applications or features of applications that were previously being monitored according to the pre-configured cycle may be broadly reasonably interpreted as changing the pre-configured cycle based on the event of the user driving a vehicle; Vidal; Figs. 1A-1B; [0044]-[0047]).	Regarding claims 4 and 12, Vidal teaches the limitations of claims 1 and 9 respectively.	Vidal further teaches the controller is configured to determine an operation of an application corresponding to the determined event (Once the phone deduces that the phone user is driving, the phone may take one or more actions, and/or the phone may prevent the phone user from performing one or more actions, and/or the phone may block or deny or un-authorize or disallow the phone user from performing one or more actions via the phone, and/or the phone may render some actions or features or applications unavailable to the phone user in whole or in part. Such operations (in addition to several other operations discussed in detail in at least paragraphs [0044]-[0047]) may be broadly reasonably interpreted as determined operations of an application corresponding to the determined event. Additionally, Vidal discusses transmission of logbook or notification information to another device, which may also be broadly reasonably interpreted as determined operations of an application corresponding to the determined event; Vidal; Figs. 1A-1B; [0044]-[0047]), and to determine an object that is output from the mobile device, according to the determined operation (The phone may output several different pieces of information based on a determination that the user is driving. For example, the phone may output various audio and/or visual notifications discussed in detail in at least paragraphs [0044]-[0047] when the user is determined to be driving, which may be broadly reasonably interpreted as including determining an object that is output from the mobile device, according to the determined operation. The phone may transmit logbook information to another device regarding the phone being used while driving, which may be broadly reasonably interpreted as information regarding the call that is transferred to the second client device. The phone may also have access control mechanisms, which may include transmission of a notification to a recipient designated by a primary user (e.g., email, text message, voice message) indicating that the user of the phone performed certain operations (e.g., concurrently driving and texting). Such information may also be broadly reasonably interpreted as an object that is output from the mobile device, according to the determined operation; Vidal; Figs. 1A-1B; [0044]-[0047]).	Regarding claims 5 and 13, Vidal teaches the limitations of claims 1 and 9 respectively.	Vidal further teaches the pre-stored information comprises information indicating a relation between the event and the received context data (Information regarding how to determine that the user of the phone is driving based on the received information may be broadly reasonably interpreted as pre-stored information that includes context data regarding the vehicle driving which has occurred. Limitations or conditions set by the primary user regarding use of the phone while driving may also be broadly reasonably interpreted as pre-stored information that includes context data regarding the vehicle driving which has occurred. All of such pre-stored information may also be broadly reasonably interpreted as comprising information indicating a relation between the event and the received context data; Vidal; Figs. 1A-1B; [0040]-[0043], [0046]-[0047]).	Regarding claims 6 and 14, Vidal teaches the limitations of claims 1 and 9 respectively.	Vidal further teaches the controller is further configured to generate a pattern of context data, based on an event which occurs on a previous time and context data obtained when the event of the previous time occurs (The phone may transmit logbook information to another device regarding the phone being used while driving, which may be broadly reasonably interpreted as information regarding the call that is transferred to the second client device. Such logbook information may be broadly reasonably interpreted as accumulating over time and as reflecting a pattern of the user driving while using the phone based on an event which occurs on a previous time and context data obtained when the event of the previous time occurs. The phone may also have access control mechanisms, which may include transmission of a notification to a recipient designated by a primary user (e.g., email, text message, voice message) indicating that the user of the phone performed certain operations (e.g., concurrently driving and texting). Such messages may also be broadly reasonably interpreted as accumulating over time and as reflecting a pattern of the user driving while using the phone based on an event which occurs on a previous time and context data obtained when the event of the previous time occurs. The phone may thus be broadly reasonably interpreted as generating a pattern of context data, based on an event which occurs on a previous time and context data obtained when the event of the previous time occurs; Vidal; Figs. 1A-1B; [0044]-[0047]).	Regarding claims 8 and 16, Vidal teaches the limitations of claims 1 and 9 respectively.	Vidal further teaches the controller is configured to determine whether the user is a pre-registered user using the received context data (A primary user may set limitations to be enforced on a secondary user regarding use of the phone while driving. The secondary user may thus be broadly reasonably interpreted as a pre-registered user, and the phone may be broadly reasonably interpreted as determining whether the secondary user is a pre-registered user using the received context data for the purpose of enforcing the proper limitations on the secondary user according to the settings provided by the primary user; Vidal; Figs. 1A-1B; [0044]-[0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (US 2013/0210406, Vidal hereinafter, provided by Applicant) in view of Kuiken (US 2009/0252311, Kuiken hereinafter).	Regarding claims 7 and 15, Vidal teaches the limitations of claims 1 and 9 respectively.	Vidal further teaches the controller is configured to detect the vehicle located in a pre-determined range from the mobile device (The phone may determine that it is within a vehicle, which may be broadly reasonably interpreted as a predetermined range; Vidal; Figs. 1A-1B; [0044]-[0047]) and to obtain the context data from the first client device when the vehicle is detected (Because the phone may perform transmission of information regarding the call while driving (e.g., at least logbook or notification information) while within the vehicle based on the obtained context data, the recited “when” condition may be broadly reasonably interpreted as being satisfied when the context data is obtained. The phone may be broadly reasonably interpreted as obtaining the context data from the first client device when the vehicle is detected; Vidal; Figs. 1A-1B; [0044]-[0047]).	However, Vidal does not specifically disclose the vehicle is comprised of the second client device.	Kuiken teaches the vehicle is comprised of the second client device (Information regarding incoming calls such as audio information may be transferred from electronic device 10 to an audio system of a vehicle. The vehicle may thus be broadly reasonably interpreted as being comprised of the second client device; Kuiken; Fig. 2; [0030], [0032]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Kuiken with the teachings as in Vidal. The motivation for doing so would have been to increase performance by improving control of calls and other functionality of an electronic device (Kuiken; [0002]-[0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474